Citation Nr: 0534815	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma of both eyes. 

REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied secondary service connection for glaucoma of 
both eyes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim of service connection for glaucoma 
in June 2003.  The veteran is service connected for Type II 
diabetes mellitus with complications of peripheral neuropathy 
of the lower extremities. 

Since June 2002, VA records list open angle glaucoma on the 
veteran's list of health problems. 

During the March 2004 VA examination, the optometrist stated 
that he did not have the veteran's claims file.  The 
optometrist reported findings for intra-ocular pressure, but 
did not interpret the results or offer a diagnosis of 
glaucoma.
  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002 
and Supp. 2005).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should make efforts to obtain 
all VA records pertaining to the eyes 
since 2001.  

2. The AMC should schedule the veteran 
for a VA examination with an 
optometrist/ophthalmologist to determine 
if the veteran has glaucoma.  If the 
veteran is found to have glaucoma, the 
examiner should give an opinion as to 
whether it the glaucoma is related to the 
veteran's service-connected diabetes 
mellitus.  It is imperative that the 
examiner reviews the evidence in the 
veteran's claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions must be provided.  If any 
requested opinion cannot be provided, the 
fact should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


